UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7412


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLENE REESE BOONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Fox,
Senior District Judge. (2:10-cr-00054-F-1)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirlene Reese Boone, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shirlene    Reese         Boone       appeals      the        district      court’s

order denying her motion for a transcript of the grand jury

proceeding underlying her federal indictment.                                   On appeal, we

confine    our    review      to    the    issues       raised          in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                    Because Boone’s informal brief

does     not     challenge         the     basis       for        the        district      court’s

disposition, Boone has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s order.                                  We

dispense       with    oral    argument          because          the        facts   and    legal

contentions      are   adequately          presented         in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                                 2